
Exhibit 10.1    Escrow Agreement, dated as of December 23, 2007.



 
ESCROW AGREEMENT
THIS ESCROW AGREEMENT (the “Escrow Agreement”) is made as of December 23, 2007,
by and between Kinglake Resources, Inc. (the "KGLK" or "Party A"), a Nevada
corporation; Orient Come Holdings Limited, a British Virgin Islands company
("Party A Subsidiary" or "Orient"); and the Beijing K's Media Advertising Ltd.
Co., a limited liability company organized under the laws of the PRC ("Chinese
Advertisement Company" or "Party B"); the persons listed on Schedule A hereto
("Party B Shareholders"); and Arnstein & Lehr LLP, a law firm ("Escrow Agent)
(each of the parties hereto is a "Party" and, collectively, they are the
"Parties").
WITNESSETH
WHEREAS, on or about December 23, 2007, Party A Subsidiary and KGLK entered into
an Acquisition Agreement (the "Acquisition Agreement");
WHEREAS, on or about December 23, 2007, Party A Subsidiary, KGLK and Party B and
the Party B Shareholders entered into a Share Exchange Agreement (the "Share
Exchange Agreement);
WHEREAS, on or about December 23, 2007, Party A Subsidiary and Party B entered
into a Business Cooperation Agreement (the "Business Cooperation"); and
WHEREAS, as contemplated in the Share Exchange Agreement and Business
Cooperation Agreement, Party A Subsidiary, KGLK, Party B and the Party B
Shareholders intend that this Escrow Agreement shall delineate the escrow
arrangements between Party A and the Party B Shareholders.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Party A and Party B hereby agree as follows:
1. Pursuant to the provisions of the Share Exchange Agreement, the 10,500,000
new issued, but not outstanding restricted common shares of KGLK (the "Escrowed
Shares") will be deposited or held in an escrow account with the Escrow Agent.
2. The 10,500,000 new restricted common shares of KGLK will be distributed to
Party B Shareholders according to the following terms and conditions:
(a) Not later than 90 days after the end of the first anniversary of this
Agreement, Party A will prepare and deliver to Party B and Escrow Agent with
calculations setting forth in sufficient detail Party B's "RMB Before Tax
Profit" for such one year period (the "One Year Tax Profit Report").  Such
Report shall be prepared in accordance with generally accepted accounting
principles applied on a consistent basis.  Party B shall have 15 days after
receipt of such Report (the "Pretax Profit Objection Statement"), to provide
Party A and Escrow Agent, in writing, with any objections Party A shall have to
the calculations set forth in the One Year Tax Profit Report (the
"Objections").  In the event that Party A and Escrow Agent have not received any
such Objections within the objection period, the One Year Tax Profit Report
shall be considered final and conclusive.  The number of shares to be released
shall be determined in accordance with Appendix I.
 
In the event the Escrow Agent and Party A receive one or more Objections within
the applicable time period and are unable to resolve such Objections within
twenty (20) days from the receipt of such notice, Party A and Party B hereto
shall collectively agree upon an outside independent accounting firm which shall
then be engaged to compile the information required to be included in the One
Year Tax Profit Report.  Once complied, such Report shall be conclusive, and any
Escrowed Shares due thereunder shall be paid by Escrow Agent to Party B on
account of the Party B Shareholders with 15 days of the day hereof.  Any costs
associated with the engagement of an outside accounting firm shall be shared
equally by Party A and Party B Shareholders.
(b) Not later than 90 days after the end of the second anniversary of this
Agreement, Party A will prepare and deliver to Party B and Escrow Agent with
calculations setting forth in sufficient detail Party B's "RMB Before Tax
Profit" for such two year period (the "Two Year Tax Profit Report").  Such
Report shall be prepared in accordance with generally accepted accounting
principles applied on a consistent basis.  Party B shall have 15 days after
receipt of such Report (the "Pretax Profit Objection Statement"), to provide
Party A and Escrow Agent, in writing, with any objections Party A shall have to
the calculations set forth in the Two Year Tax Profit Report (the
"Objections").  In the event that Party A and Escrow Agent have not received any
such Objections within the objection period, the Two Year Tax Profit Report
shall be considered final and conclusive.  The number of shares to be released
shall be determined in accordance with Appendix I.
 
In the event the Escrow Agent and Party A receive one or more Objections within
the applicable time period and are unable to resolve such Objections within
twenty (20) days from the receipt of such notice, Party A and Party B hereto
shall collectively agree upon an outside independent accounting firm which shall
then be engaged to compile the information required to be included in the Two
Year Tax Profit Report.  Once complied, such Report shall be conclusive, and any
Escrowed Shares due thereunder shall be paid by Escrow Agent to Party B on
account of the Party B Shareholders with 15 days of the day hereof.  Any costs
associated with the engagement of an outside accounting firm shall be shared
equally by Party A and Party B Shareholders.
(c) Not later than 90 days after the end of the third anniversary of this
Agreement, Party A will prepare and deliver to Party B and Escrow Agent with
calculations setting forth in sufficient detail Party B's "RMB Before Tax
Profit" for such three year period (the "Three Year Tax Profit Report").  Such
Report shall be prepared in accordance with generally accepted accounting
principles applied on a consistent basis.  Party B shall have 15 days after
receipt of such Report (the "Pretax Profit Objection Statement"), to provide
Party A and Escrow Agent, in writing, with any objections Party A shall have to
the calculations set forth in the Three Year Tax Profit Report (the
"Objections").  In the event that Party A and Escrow Agent have not received any
such Objections within the objection period, the Three Year Tax Profit Report
shall be considered final and conclusive.  The number of shares to be released
shall be determined in accordance with Appendix I.
 
In the event the Escrow Agent and Party A receive one or more Objections within
the applicable time period and are unable to resolve such Objections within
twenty (20) days from the receipt of such notice, Party A and Party B hereto
shall collectively agree upon an outside independent accounting firm which shall
then be engaged to compile the information required to be included in the Three
Year Tax Profit Report.  Once complied, such Report shall be conclusive, and any
Escrowed Shares due thereunder shall be paid by Escrow Agent to Party B on
account of the Party B Shareholders with 15 days of the day hereof.  Any costs
associated with the engagement of an outside accounting firm shall be shared
equally by Party A and Party B Shareholders.
3. Each Party shall use their best efforts to make available to the other Party
all work papers, and other financial materials used in preparing the appropriate
reports, and make such information available to such Parties' accountants or
representatives at such reasonable times and upon reasonable notice at any time
during the preparation (a) by Party A of the applicable report, (b) the review
by Party B of the applicable report, and (c) the resolution by the Parties of
any objections thereto.
4. Appointment of Escrow Agent.  Parties hereby appoint the Escrow Agent as
escrow agent upon the terms and conditions set forth herein, and the Escrow
Agent hereby accepts such appointment.  This Escrow Agreement and the Escrow
Agent’s obligations hereunder shall commence on the date first written above.
5. Disbursement Into Court.  At any time, the Escrow Agent, in its sole
discretion, may commence an action in the nature of interpleader in any court it
deems appropriate, to determine ownership or disposition of the Escrowed Shares
or it may deposit the Escrowed Shares with the clerk of any appropriate court or
it may retain the Escrowed Shares pending receipt of a final, non-appealable
order of a court having jurisdiction over all of the parties hereto directing to
whom and under what circumstances the Escrowed Shares are to be disbursed and
delivered.  During the pendency of any such action, the Escrow Agent may suspend
the performance of any of its obligations under this Escrow Agreement until such
dispute or uncertainty shall be resolved to the sole satisfaction of Escrow
Agent or until a successor Escrow Agent shall have been appointed (as the case
may be).  The Escrow Agent shall have no liability to all Parties or any other
person with respect to any such suspension of performance or disbursement into
court, specifically including any liability or claimed liability that may arise,
or be alleged to have arisen, out of or as a result of any delay in the
disbursement of the Escrowed Shares or any delay in or with respect to any other
action required or requested of Escrow Agent.
6. Limitation of Responsibility and Liability and Duties of the Escrow
Agent.  The acceptance by the Escrow Agent of its duties as such under this
Escrow Agreement is subject to the following terms and conditions, which all
parties to this Escrow Agreement hereby agree shall govern and control with
respect to the rights, duties, and liabilities of the Escrow Agent:
(a) The Escrow Agent shall not be liable for any error in judgment or mistake of
law or fact, or for any action taken or omitted to be taken by it, or any action
suffered by it to be taken or omitted by it, in good faith and in the exercise
of its own best judgment.  The Escrow Agent shall not be liable for any delay in
delivering the Escrowed Shares to any party to this Escrow Agreement, absent its
own gross negligence or willful misconduct.
(b) The Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Escrow Agreement unless
evidenced by a writing delivered to the Escrow Agent signed by all Parties and,
if the duties or rights of the Escrow Agent are affected by any such
modification of or waiver under this Escrow Agreement unless the Escrow Agent
shall have given its prior written consent thereto.
(c) The Escrow Agent shall be indemnified and held harmless by all Parties, upon
demand by the Escrow Agent, from and against any claims, demands, losses,
damages, liabilities, costs and expenses, including counsel fees and
disbursements, (collectively, “Damages”) suffered by the Escrow Agent in
connection with any action, suit or other proceeding involving any claim, or in
connection with any claim or demand, which in any way directly or indirectly
arises out of or relates to this Escrow Agreement, the services of the Escrow
Agent hereunder, the monies or other property held by it hereunder or any such
Damages.  Promptly after the receipt by the Escrow Agent of notice of any demand
or claim or the commencement of any action, suit or proceeding, the Escrow Agent
shall, if a claim in respect thereof shall be made against the other parties
hereto, notify such parties thereof in writing; but the failure by the Escrow
Agent to give such notice shall not relieve any party from any liability which
such party may have to the Escrow Agent hereunder, except to the extent of
actual prejudice demonstrated by such party.  The obligations of all Parties
under this subsection shall survive any termination of this Escrow Agreement and
the resignation or removal of the Escrow Agent.
(d) The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by its giving the other parties hereto prior written
notice of at least seven (7) business days.  As soon as practicable after its
resignation, the Escrow Agent shall turn over to a successor escrow agent
appointed by the other parties hereto, jointly, all of the Escrowed Shares held
hereunder upon presentation of the document appointing the new escrow agent and
its acceptance thereof.  If no new escrow agent is so appointed within the
twenty (20) day period following the giving of such notice of resignation, the
Escrow Agent may deposit the Escrowed Shares with any court it deems
appropriate.
(e) The Escrow Agent is authorized, in its sole discretion, to comply with
orders issued or process entered by any court with respect to the Escrowed
Shares, without determination by the Escrow Agent of such court’s jurisdiction
in the matter.  If any portion of the Escrowed Shares is at any time attached,
garnished or levied upon under any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court affecting such property or any part thereof,
then and in any such event, the Escrow Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ, judgment or
decree which it is advised by legal counsel selected by it is binding upon it
without the need for appeal or other action; and if the Escrow Agent complies
with any such order, writ, judgment or decree, it shall not be liable to any of
the parties hereto or to any other person or entity by reason of such compliance
even though such order, writ, judgment or decree may be subsequently reversed,
modified, annulled, set aside or vacated.
7. Governing Law; Jurisdiction, Venue.  This Escrow Agreement, and all
proceedings hereunder, shall be governed by and construed in accordance with the
domestic laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (either of the State of Florida or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Florida.  Each party to this Escrow Agreement hereby
submits to exclusive jurisdiction of any state or federal court within Broward
County, Florida for purposes of all legal proceedings arising out of or relating
to this Escrow Agreement or the transactions contemplated hereby.  Each party to
this Escrow Agreement hereby irrevocably waives, to the fullest extent permitted
by law, any objections which it may now or hereafter have to the laying of the
venue of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
8. Notices.  All notices and communications shall be deemed to have been duly
given: at the time (a) when received, if deposited in the mail, postage prepaid,
addressed as provided below; (b) when transmission is verified, if telecopied;
and (c) on the next business day, if timely delivered to a courier service
guaranteeing overnight delivery; provided that the Escrow Agent shall have no
obligation hereunder unless notice is actually received by it;

 If to Party A:    Kinglake Resources, Inc.    Suite 500-666    Burrard Street,
Vancouver, BC    V6C 3P6, Canada    Attention:  Jake Wei

 
  

 With a copy to:  Arnstein & Lehr LLP    200 East Las Olas Boulevard    Suite
1700    Fort Lauderdale, FL 33301    Attention:  Joel D. Mayersohn, Esq.

 
 


 If to Party A Subsidiary:           Orient Come Holdings Limited    Room 810,
Block C2    Oriental Plaza, No. 1 Chang An Street    Beijing, China 100738  
 Attention:  Ke Wang

                   
 
   

 If to Party B:    Beijing K's Media Advertising Ltd. Co.    Room 211, No. 31  
Yan Xi Street, Yan Xi Economic Zone   Huai Rou District, Beijing, China  
Attention:  Kun Wei

                 
 
   

 If to the Escrow Agent: Arnstein & Lehr LLP   200 East Las Olas Boulevard  
Suite 1700   Fort Lauderdale, Florida 33301   Attention:  Joel D. Mayersohn,
Esq.   Facsimile No.: (954) 713-7700

                  




 If to Party B Shareholders: Beijing K's Media Advertising Ltd. Co.   Room 211,
No. 31   Yan Xi Street, Yan Xi Economic Zone   Huai Rou District, Beijing, China
  Attention:  Yan Zhuang

                                                                
Any party may change its address by providing written notice of such change to
the other parties hereto.  All notices and communications provided by Buyer
and/or Seller to the Escrow Agent shall be signed by duly authorized persons of
each.
9. Termination of Escrow Agreement.  The Escrow Agent’s responsibilities
hereunder shall terminate upon the earliest to occur of the termination of this
Escrow Agreement by mutual consent of Parties, the disbursement of the Escrowed
Shares pursuant to this Agreement hereof, the disbursement of the Escrowed
Shares into court pursuant to this Agreement hereof, and the resignation of the
Escrow Agent pursuant to this Agreement hereof.
10. Entire Escrow Agreement.  This Escrow Agreement contains the entire
understanding by and among the parties hereto with respect to the subject matter
hereof; there are no promises, agreements, understandings, representations or
warranties, other than as herein set forth.  No change or modification of this
Escrow Agreement shall be valid or effective unless the same is in writing and
is signed by all of the parties hereto.
11. Counterparts.  This Escrow Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.
12. Waive of Conflicts.  Parties hereby acknowledge that Escrow Agent has
represented Party A in connection with certain acquisitions, securities matters,
general corporate counseling, and various other matters, and hereby waive any
and all conflicts of interest arising as a result of said
representation.  Parties further acknowledge that Escrow Agent may represent
Party A in the future, and hereby consent to any such representation.
13. Party B Shareholders appoint Yan Zhuang (the “Designee”) to serve as their
authorized representative and give Designee the authority to act on their behalf
under the terms of this Agreement.


 
IN WITNESS WHEREOF, the parties hereto have caused their respective hands to be
set hereto with the intention of being bound effective in all respects as of the
date first written above.
 

 
Kinglake Resources, Inc.
         
 
By:
/s/ Jake
Wei                                                                             
    Name Jake Wei       Its President          

 
 

  Orient Come Holdings Limited          
 
By:
/s/ Ke Wang                                                                    
  Name Ke
Wang                                                                           
      Its
President                                                                      
   

                                                                          
 

  Beijing K's Media Advertising Ltd. Co.          
 
By:
/s/ Kun (James)
Wei                                                                      
Name  Kun (James) Wei       Its President          


 


Party B's Shareholders


 /s/ Yan
Zhuang                                                                         
Yan Zhuang
/s/ Yong Lu                                                             
Yong Lu
/s/ Lin Chang                                                                   
Lin Chang
/s/ LiHong Wu                                                             
LiHong Wu
/s/ Qing Ya
Wang                                                                   
QingYa Wang


Arnstein & Lehr LLP


By: /s/ Joel D. Maysohn
      Joel D. Mayersohn


 
SCHEDULE A
List of Shareholders


Yan Zhuang
Yong Lu
Lin Chang
LiHong Wu
QingYa Wang


 
APPENDIX I
Release Formula
KTV Financial Projection
     
In US Dollar
Year 1
Year 2
Year 3
Cash Inflow
 
Signed Sales
2,118,789
15,980,447
36,929,605
90% of Signed Sales
1,906,911
14,382,403
33,236,645
50% of Signed Sales
       1,059,395
      7,990,224
      18,464,803
Release Formula:
Notes:
1. KTV Management Team refers to: Zhuang, Yan; Lu, Yong; Chang, Lin; Wu, LiHong
(4 persons). Each of them will receive 25% of total released shares.
2. KTV Management Team are entitled to have 75% of the Escrow Share, that is
10,500,000 X 75% = 7,875,000. Each year, they can have up to 2,625,000 shares.
Release Formula (1) apply to KTV Management Team Release Formula (1) applies to
KTV Management Team
3. Wang, QingYa (1 person) is entitled to have 25% of the Escrow Share, that is
10,500,000 X 25% = 2,625,000. Each year, he can have up to 875,000.
Release Formula (2) applies to him.
Release Formula (1):
Year 1:
If K's Media achieved >=90% of Year 1 Signed Sales, that is
>=US$1,900,000,  release 2,625,000 to KTV Management Team
If K's Media achieved <50% of Year 1 Signed Sales, that is < $1,059,000, none of
the escrowed shares will be released. Rather these shares will be escrowed by
the Escrow Agent instead of cancellation.
If K's Media achieved in between, a proportionate number of shares will be
released using the following equation:  Actual Signed Sales / $1,900,000 X
2,625,000
Year 2:
If K's Media achieved >=90% of Year 2 Signed Sales, that is
>=US$14,380,000,  release 2,625,000 to KTV Management Team
If K's Media didn't achieve > 50% in Year 1, but achieved >=90% in Year 2, we
will release Year 1's escrowed shares using the following equation:
Actual Signed Sales in Year 1 / $1,900,000 X 2,625,000
If K's Media achieved <50% of Year 2 Signed Sales, that is < $7,990,000, none of
the escrowed shares will be released.
If K's Media achieved in between, a proportionate number of shares will be
released using the following equation:
Actual Signed Sales/ $14,380,000 X 2,625,000
Year 3:
If K's Media achieved >=90% of Year 3 Signed Sales, that is
>=US$33,230,000,  release 2,625,000 to KTV Management Team
If K's Media achieved <50% of Year 3 Signed Sales, that is < $18,460,000, none
of the escrowed shares will be released.
If K's Media achieved in between, a proportionate number of shares will be
released using the following equation:
Actual Signed Sales / $33,230,000 X 2,625,000
All un-released shares will be cancelled then.
Release Formula (2):
Release date will be same as Release Formula (1)
Release standard as follows:
eg: Year 1, if Wang, QingYa signed up less than 300 KTV club for the "KTV
Advertisement Placing Agreement" with K's Media ("AD Agreement"), we will cancel
60% of his entitled shares, which is 10,500,000 X 25%=2,625,000 X 60% =
1,575,000 shares.
DATE
Condition
Total # of Shares=2,625,000
Year 1
>600
release 60%
 
300-600
Pro Rata
 
<300
Cancel 60%
     
Year 2
>600
Release 20%
 
300-600
Pro Rata
<300
Cancel 20%
     
Year 3
>600
Release 20%
 
300-600
Pro Rata
 
<300
Cancel 20%



 